              Case 1:21-cv-00397-RA Document 13 Filed 03/16/21 Page 1 of 1
                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 3/16/2021


 GEORGE ENNENGA,

                               Plaintiff,
                                                                      No. 21-CV-397 (RA)
                          v.
                                                                             ORDER
 BYRON E. STARNS, CONSTANCE STARNS,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On February 5, 2021, Defendants Byron E. Starns and Constance Starns filed a motion to dismiss

Plaintiff’s complaint under Federal Rule of Civil Procedure 12(b)(6). Pursuant to the Court’s order of

January 21, 2021, Plaintiff’s response to Defendants’ motion was due by February 26, 2021. Having not

heard from Plaintiff by March 1, 2021, the Court ordered Plaintiff to file a letter to the Court by March

15, 2021. On March 12, 2021, Defendants wrote to the Court indicating that they have been unable to

reach Plaintiff despite serving him by mail and FedEx and attempting to serve him at his residence.

Plaintiff has not responded to any of the Court’s orders.

         No later than March 30, 2021, Plaintiff shall file either a response to Defendants’ motion or a

letter indicating that he does not intend to file a response. If Plaintiff does not respond to this Order,

the Court will dismiss this action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

         Defendants shall serve this Order on Plaintiff by March 18, 2021 and file proof of such service on

the docket.

SO ORDERED.

Dated:        March 16, 2021
              New York, New York

                                                       Ronnie Abrams
                                                       United States District Judge
